COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER TO REINSTATE

Appellate case name:      Sharon Huston v. United Parcel Services, Inc.

Appellate case number:    01-12-00387-CV

Trial court case number: 2009-59257

Trial court:              270th District Court of Harris County

         The court reported has filed with the Clerk of this Court the abatement hearing record and
the trial court findings that comply with our November 14, 2013 Order of Abatement. Therefore,
we order the appeal reinstated.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court


Date: February 4, 2014